Opinion issued March 26, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-01009-CV
                           ———————————
     GRAYCO COMMUNICATIONS, L.P., GRAYCO-G.P., INC., AND
          GRAYCO CABLE SERVICES, INC., Appellants
                                        V.
                         STEVEN THOMAS, Appellee



               On Appeal from the 234th Judicial District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-46850


                         MEMORANDUM OPINION

      Appellants, Grayco Communications, L.P., Grayco-G.P., Inc., and Grayco

Cable Services, Inc., have filed a voluntary motion to dismiss their appeal because

they no longer wish to prosecute this appeal. See TEX. R. APP. P. 42.1(a)(1).
Although there is no certificate of conference, the motion has been on file with the

Court for more than 10 days and no party has responded to the motion. See TEX.

R. APP. P. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal and no

opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




                                         2